PER CURIAM:
Ronald I. Paul appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint* and the order denying his Fed.R.Civ.P. 59(e) motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Paul n de Holczer, No. 3:15-cv-02178-CMC, 2015 WL 4545974 (D.S.C. July 28, 2015 & Sept. 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We conclude we have jurisdiction over this appeal. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-25 (4th Cir.2015) (providing standard).